DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 62-63, 66-68, 73-75, 77-79, 84, and 87-94 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-24 and 26-34 of U.S. Patent No. 11,002,929. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘929 patent includes the currently claimed invention within a housing. Placing a sealing unit within an enclosure would be within the level of ordinary skill in the art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 62-63, 66-68, 73-75, 77-79, 84, and 87-94 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0168664 to Coenegracht et al (hereinafter ‘664).
‘664 discloses in figures 7-8, a sealing unit for use with a telecommunications enclosure, the sealing unit comprising:
A sealing unit frame (32a-c define a block) including divider walls defining pockets (each seal insert is placed in an empty pocket within the frame and are separate from one another); 
Gel sealing modules (paragraph 20) that mount within the pockets, the divider walls preventing gel sealing modules in different pockets from contacting each other (each of the pockets in Figure 8 define a separate region where seal modules do not touch one another). 
As to claim 63, an actuator (36a-b; figure 7) pressurizes the gel sealing modules (paragraph 20).
As to claim 66, there are two arms that move relative to one another (figure 7). 
As to claim 67, the claims are vague with regard to the location of caps and how they are engaged. The prior art discloses a “cap” in Figure 11, that when actuated, pressurizes and seals a volume through which a cable port is defined.
As to claim 68, the seal module comprises three parts which allow for lateral insertion of cables (32a-c; figure 8). 
As to claim 73, the pockets have a three dimensional volume and therefore would have open sides depending on if a gel module is present or not. 
As to claim 74, internal pockets and flared portions (figures 9-10) would define the openings as claimed and since they are not fixed, would have some movement in an axial direction. 
As to claim 75, the seal units are in a sealing location of a telecom housing (figure 2).  
As to claim 77, the seal mount unit location is generally circular (oval). 
As to claim 78, an outer seal is disclosed (84; paragraph 25). 
As to claim 79, an “outer sealing band” is disclosed (paragraph 27). 
As to claim 84, the outer sealing band is not actuated with respect to the sealing modules. 
As to claim 87, each pocket is a separate chamber. 
Claims 88-94 are variations and combinations of the above disclosed structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883